DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 10 and the § 103 rejection over KIM, REID, and HONG, Applicant argues that none of the cited references disclose the wiring harness fixed to the tub at a top portion of the tub “directly below the grommet”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As indicated in the rejection, the references are each cited for their teachings and it is the combination
Applicant further argues against Examiner’s interpretation of KIM in that KIM discloses “vertical alignment of the wiring harness into the top portion of the cabinet above the tub”, alleging that “the wire harness 100 is loose between the electrical component 55 and the upper electric component 90.”  This is confusing because a cursory review of Fig. 4 of KIM clearly shows that the wiring harness below electric component 90 is vertical as the harness enters the top portion of the tub and connects vertically to the electric component 90.  It is further noted that Applicant’s argument is not commensurate in scope as it appears Applicant is arguing that the claim requires the electrical component to be directly below the grommet whereas the claim merely recites a portion of the wiring harness provided in such vertical fashion (i.e. “directly below”).  Clearly, the wire 100 in Fig. 2 from the electric component 90 downward includes a portion that would be “directly below” where the grommet is proposed to be included in this obvious rejection of combined references.  Applicant does not claim that the entire wiring harness is “directly below” the garment or any vertical alignment all the way to the electric component mounted to the tub.  
Applicant is reminded that the claims are not under an anticipation rejection but an obviousness rejection based on a combination of references, and piecemeal analysis of the references attempting to require all of the features in an individual references has been held to be improper as on as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant alleges that Examiner “fails to articulate why ‘a first portion of the wiring harness fixed to the tub at a top portion of the tub directly below the grommet’ would be obvious to one of ordinary skill in the art at the time of [effective filing].”  Examiner disagrees and directs Applicant to paragraph 11 of the Final Office action providing such “articulation” in the form of a proper obviousness rejection in accordance with MPEP § 2143.  KIM clearly teaches a wiring harness fixed to the tub and received through the cabinet, including a vertical wiring harness arrangement.  REID teaches that it is known to provide a grommet to a wall or bulkhead to extend wires therethrough without chafing or other damage to support the wires without impairment.  HONG teaches a near-vertical wiring harness alignment between the cabinet and tub, and that it is known to fix the wiring harness at a top portion of the tub.  Based on these clear teachings and taking into consideration the general knowledge and skill of one having ordinary skill in the art, the configuration “could” and “would” result in the configuration as claimed in order to achieve the very predictable results, such as arranging a wiring harness through a top part of a cabinet to be fixed to a washing machine tub in the .
Applicant argues on page 9 that “a fixing a first portion of the wiring harness to a tub at a top portion of the tub directly below the grommet allows the wiring harness to slide within the grommet as a basket rotates within the tub” in order to “advantageously reduce mechanical flex fatigue induced breakage of the wiring harness relative to other arrangements”.  This is neither unexpected nor unpredictable as REID teaches that it is known to provide a grommet to a wall or bulkhead to extend wire(s) therethrough without chafing or other damage (see REID at col. 1, ll. 7-12) by providing a smooth and circumferentially continuous axial bore (using plastics having a low coefficient of friction such as Teflon®) to support the wire(s) without impairment (see REID at col. 3, ll. 16-36).  This clear motivation for using a grommet allowing a wire harness to slide and therefore avoid chafing or other damages, when combined with the teachings of KIM and HONG, render independent claims 1 and 10 as prima facie obvious.
Regarding the use of the terminology “could”, Applicant repeats the same position from the previous response that use of such word is insufficient to support a rejection under § 103, despite Examiner addressing such semantics in paragraph 5 of the Final Office action clarifying the record that the configuration “could” and “would” result in the claimed configuration.  Notwithstanding this, it is further noted that Examiner’s use of “could” was in reference to the capability of the rearrangement of the elements in the rejection, and not the red herring argument that Examiner finds that the obviousness rejection merely “could” be made.  All rearrangement configurations “could” be made, otherwise they “could not” be made and would be lacking enablement prima facie case of obviousness exists.  Applicant would be better served to clarify the record on how and why the claimed invention presents a nonobvious invention in an unexpected and/or unpredictable manner, as no such convincing argument exists based on the current record and the invention as currently claimed.
Applicant further repeats impermissible hindsight arguments from the prior response.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, KIM clearly teaches a wiring harness fixed to the tub and received through the cabinet, including a vertical wiring harness arrangement.  REID teaches that it is known to provide a grommet to a wall or bulkhead to extend wires therethrough without chafing or other damage to support the wires without impairment (which is essentially same motivation of Applicant’s use of a similar sliding grommet).  HONG teaches a near-vertical wiring harness alignment between the cabinet and tub, and that it is known to fix the wiring harness at a top portion of the tub.  Based on these clear teachings and taking into consideration the general knowledge and skill of one having ordinary skill in the art, the configuration “could” and “would” result in the configuration as claimed in order to achieve the very predictable results, such as 
For the foregoing reasons and those already of record, the invention as currently claimed remains rejected.  Applicant may wish to better define the claims with additional structure and/or structural configuration, coupled with arguments of patentability supporting unexpected or unpredictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711